Citation Nr: 1218247	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and C.U.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.

In November 2008, July 2010, and August 2011 decisions, the Board remanded the claim for additional development related to verification of the alleged stressor event.

The Veteran, her son, and one of her mental health care providers testified at a September 2008 hearing held at the RO before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  In May 2010 correspondence, the Veteran was informed that the Judge who had presided over her hearing was no longer employed by the Board.  A Judge who conducted a hearing must participate in the decision on appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was therefore offered the opportunity for a new hearing; no response was received, and it is presumed the Veteran does not desire a new hearing.

A Veteran, as a layperson, lacks the knowledge and training required to distinguish between variously diagnosed acquired psychiatric disorders, and hence a claim for one such is a claim for all diagnosed conditions.  Clemons v. Shinseki 23 Vet. App. 1 (2009).  No recharacterization of the issue is required at this time, however, as although other psychiatric diagnoses are noted, none are alleged by the Veteran or indicated by the evidence to be related to service.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

This case has been ongoing for many years, and has been the subject of three prior remands.  While the Board regrets the additional delay, further development is required to ensure a complete and accurate record for adjudication.  Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.)

The Veteran has alleged that she was tied up and raped by an Air Force officer, KD, in July 1951.  She reports she was impregnated during the attack, and discharged from service.  She was then forced by her former commanding officer (CO) to put the baby up for adoption at birth in April 1952.  The Veteran alleges that the rape is the stressor event underlying her currently diagnosed PTSD.

The three previous remands by the Board have focused on verification of the stressor event.  KD has now been identified and his personnel records associated with the claims file.  This fully complies with the directives of the Board.  VA has also taken all reasonable steps to identify and obtain records for the Veteran's former CO.  Unfortunately, the Veteran is unable to recall the exact spelling of the CO's name, either maiden or married, and has no information regarding her first name.  There is no further inquiry which can be made to identify the CO or obtain records based on the information currently known.  Further efforts would be futile.

However, a review of the file, including the electronic Virtual VA system, reveals that complete VA treatment records have never been requested or associated with the claims file.  The Veteran and her care providers have repeatedly reported that she first began seeking VA mental health treatment in approximately 1996.  Prior to that, she had been treated for mental health issues mainly in a "primary care setting."  No VA records prior to May 2004 are associated with the file.  While providers have supplied summaries of treatment, these are no substitute for the actual progress notes.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1. Obtain complete VA treatment records from the VA medical center in Portland, Oregon, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of 1990 to September 2004.  If the records indicate treatment prior to 1990, all available records must be obtained.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



